Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (FUKUDA, Pub. No:  US 2014-0043455; RAHME, Pub. No.: 2017-0212603) does not teach nor suggest in detail the limitations: 
“An image recording and reproduction apparatus comprising: a processor comprising hardware, wherein the processor is configured to: generate record data based on an inputted video signal; determine an operation signal of an operation by operators, the operation signal being from each of a plurality of medical devices; determine the operators performing the operation of each of the medical devices; generate a chapter categorized for each of the medical devices and the operators; assign metadata about the operation signal and the operators to the video signal; classify the chapter based on the metadata; and assign the metadata about the operation signal, the operators and the time period information from a start of recording the record data” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record FUKUDA does not teach or suggest in detail a system that contains operation signals being from more than a single medical device.  The prior art is silent as to chapter generation to categorize medical devices and the operators and is also silent as to assignment of metadata regarding the operation signal or the operators to the video signal.  Finally, the prior art does not teach classifying chapters based on metadata, or teach assigning metadata about and operation signal or operators and silent as to a time period from a start of recording the record data as amended by the Applicant.  
FUKUDA only teaches an image recording and reproduction apparatus for generating record data based from a video signal and determining an operation signal of an operation by operators.  The closest NPL KIM (KIM, “Atrophic Gastritis and Intestinal Metaplasia”, 2016) discusses generally chapter setting for endoscopic devices based upon image contents but is silent as to metadata or classifications as claimed by the Applicant.
Whereas, as stated above, Applicant’s claimed invention recites an operation signal being from each of a plurality of medical devices.  The claims also recite determining the operators performing the operation of each of the medical devices, generating a chapter categorized for each of the medical devices and the operators, assigning metadata about the operation signal and the operators to the video signal, classify the chapter based on the metadata, and assigning the metadata about the operation signal, the operators and the time period information from a start of recording the record data. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 4-10, 12-15 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481